Case 1:20-cr-00432-JMF Document 35 Filed 09/01/21 Page 1 of 2

THOMAS AMBROSIO

ATTORNEY ATLAW
Member of NJ & NY Bars

September 1, 2021

VIA ECF

Hon. Jesse M. Furman, U.S.D.J.
United States Courthouse

40 Foley Square
New York, NY 10007

RE: USA vs Yaurel Centeno
Indictment 20-cr-432
Dear Judge Furman:

On August 27, 2021 Your Honor issued a Scheduling Order for the above referenced case
setting a trial date of December 8, 2021.

I am respectfully requesting that Your Honor remove this matter from the Court’s trial
docket. Mr. Centeno confirmed to me on August 30, 2021 that he does not want to go to trial on
this indictment. I have had continuing discussions with the Government concerning a global plea
offer that would include this case as well as two or three pending cases that have not yet been
charged federally. The coronavirus pandemic has made that task more time consuming than
normal. As of the date of this letter, a plea offer has not yet been extended to Mr. Centeno.

I believe that it would be detrimental to Mr. Centeno if he were to resolve this case by plea,
without also resolving his pending cases.

I also advise Your Honor that on November 10, 2021 I am scheduled to start a
RICO/murder in aid of racketeering trial before Judge Woods, US v. Adamson 19-cr-702. It is
very likely that that trial will extend into December. I would not be able to provide Mr. Centeno
effective assistance of counsel if I had to start trial on December 8, 2021.

 

750 Valley Brook Avenue | Lyndhurst | New Jersey 07071 | 201.935.3005 | 201.935.7667 ee fax
tambrosio@legal750.com
Case 1:20-cr-00432-JMF Document 35 Filed 09/01/21 Page 2 of 2

Based upon the foregoing, I respectfully ask that Your Honor consider setting a new status
conference date, possibly 60 days from now to allow the Government and I to reach a global
resolution of Mr. Centeno’s pending cases.

On behalf of Yaurel Centeno, I would consent to the exclusion Speedy Trial Act
time to any such date the Court may set.

AUSA Thomas Wright consents to this request on behalf of the Government.
Respectfully yours,

/s/Thomas Ambrosio
Thomas Ambrosio

ce: Thomas Wright (via ECF)
Yaurel Centeno (via regular mail)

Application DENIED. The Court set a trial date of December 6, 2021, three months ago -
during the June 1, 2021 conference - and stressed that, COVID-19 scheduling
complications aside, that was a firm date. Thus, the parties have had three months to
resolve the case by plea - and have more than three months to go. That is plenty of time,
even with the complications caused by the pandemic, to negotiate a plea. (And, of course,
the parties could have negotiated a plea even before a trial date was set.) Finally, to the
extent that counsel had a conflict with another case, he should have raised it when the trial
date was set. Accordingly, the trial date remains in effect.

The Clerk of Court is directed to terminate Docket No. 34.

SO ORDERED.

Li fe—

Sgtember 1, 2021

 

750 Valley Brook Avenue | Lyndhurst | New Jersey 07071 | 201.935.3005 | 201.935.7667 ee fax
tambrosio@legal750.com
